 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Massachusetts Electric Company and Local455, International Brotherhood of Electrical Work-ers, AFL-CIO. Case I -CA- 12748January 6, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 20, 1977, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief. Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The facts which gave rise to this litigation werestipulated to by the parties. In brief, in late summerof 1976 Respondent, a public utility, began to revisecertain established meter-reading routes. This rerout-ing was part of Respondent's plan to eventually re-route its entire meter-reading system. In rerouting thesystem Respondent followed a so-called formula de-vised for it pursuant to a study of its operations con-ducted by the Northeast Utilities Company, Respon-dent's parent corporation. Before the development ofthe formula Respondent revised meter-reading routesbased largely on the recommendations of supervisorswho walked the routes themselves, or assigned expe-rienced meter readers to walk them, to determinewhether they were too long or too short.Local 455 of the IBEW, which represents Respon-dent's meter readers, repeatedly asked Respondentfor information about the formula. In support of itsrequest, Local 455 pointed out that Respondent hadindicated on several occasions that in all probabilitythere would be layoffs of meter readers once system-wide rerouting was fully implemented. Local 455 alsocomplained that the rerouting which had already tak-en place had resulted in longer meter-reading routes.In rebuffing Local 455's request for informationconcerning the rerouting of the system, Respondentmaintained that rerouting fell within the scope ofI Nothing contained in the relevant collective-bargaining agreement pur-ports to be a waiver of the Union's nght to information. The Board has longheld, with court approval, that no waiver of statutory rights is to be found'absent proof of clear intent to relinquish such rights. See Clifton PrecisionProducts Division, Litton Precision Products, Inc., 156 NLRB 555 (1966).The Administrative Law Judge found the formula in issue here similar234 NLRB No. 19assignment and direction of the work force, a matterwhich was, under the applicable collective-bargain-ing agreement, solely the province of the Company.'In recommending dismissal of the 8(a)(5) com-plaint alleging that Respondent's refusal to supplythe requested information was an unlawful refusal tobargain, the Administrative Law Judge pointed outthat prior to the events in issue, when Respondentrevised routes based on the recommendations of asupervisor, the Union never pressed any claim that itshould be consulted. In the Administrative LawJudge's view, Respondent's utilization of the formulaas a basis for rerouting its meter-reading system wasnothing more than the use of a management tool toexpedite changing the routes.2Although the Admin-istrative Law Judge acknowledged the establishedprinciple that an employer has a general obligation toprovide a bargaining agent with information neces-sary to enable it to carry out its representational du-ties, he observed that the inquiry must be made ineach case whether, under the circumstances of theparticular case, the statutory obligation to bargain ingood faith has been met.3On the facts of the instantcase, the Administrative Law Judge found no meritin the Union's claim that information relating to re-routing was necessary for it properly to assess thevalidity of potential grievances over the length ofroutes which had already been revised, or to dealwith the anticipated layoffs which the Company hadwarned would probably accompany implementationof rerouting throughout the entire system. In thisconnection, the Administrative Law Judge pointedout that as of the date of the hearing no grievanceshad actually been filed concerning the rerouting andRespondent had not as yet begun to reduce its workforce by laying off meter readers. In these circum-stances the Administrative Law Judge concluded, cit-ing language from the circuit court's decision in TheKroger Co. v. N.L.R.B., 399 F.2d 455 (C.A. 6, 1968),that Local 455's demand for information about re-routing was unjustified because it was "based uponan alleged necessity which was more general and the-oretical than immediate and practical."We find, contrary to the Administrative LawJudge, that Respondent violated Section 8(a)(5) ofthe Act by refusing to comply with Local 455's re-quest for information about rerouting. Of course it iswell settled, as the Administrative Law Judge recog-nized, that certain information, specifically wage andrelated information pertaining to employees in thebargaining unit, is presumptively relevant to a collec-to the report of a consulting firm in dispute in General Aniline and FilmCorporation, 124 NLRB 1217 (1959). In that case the Board found no viola-tion in an employer's refusal to furnish the report which the Board charac-terized as merely recommending "a system for the more effective managerialscheduling of work." 124 NLRB at 1220.3 N.LR.B. v. TruittMfg. Co., 351 U.S. 149(1956).118 WESTERN MASSACHUSETTS ELECTRIC COMPANYtive-bargaining agent's statutory duty to representemployees and must be produced because it goes tothe very core of the employer-employee relation-ship.4Furthermore, because a labor organizationmust represent unit employees with respect to theterms and conditions of their employment, it is enti-tled upon appropriate request to any informationfrom the employer that may be relevant to its dis-charge of that obligation.5And the Board has point-ed out that a union's obligation to represent employ-ees includes not only the duty to police the adminis-tration of an existing agreement but also the duty toformulate wage and other proposals in connectionwith future contract negotiations.6Applying these principles to this case, we find thatthere is a significant and substantial relationship be-tween Respondent's use of the formula to effect arestructuring of its entire meter-reading system andthe working conditions of employees represented byLocal 455. Without question, meter readers and theirbargaining representative have a direct and immedi-ate interest in a management initiative which notonly alters the length and composition of meter-read-ing routes, and hence may change the workload em-ployees will be expected to carry, but will also in allprobability, as Respondent concedes, affect the tenureof some meter readers by occasioning layoffs.7Inthese circumstances, it is readily apparent that theAdministrative Law Judge's characterization of theformula as merely "a management tool to reduce theamount of time required by the supervisors to arriveat scheduling" is at once simplistic and misleading.8Nor do we find the Administrative Law Judge'sobservation that as of the date of the hearing nogrievances had been filed over rerouting and as yetno meter readers had been laid off determinative ofthe relevancy of the requested information.9Thus, itis well settled that a labor organization's entitlementto information is not to be limited merely to thatwhich would be pertinent to a particular existingcontroversy but rather extends to all information thatis necessary for the labor organization properly andintelligently to perform its duties in the general4 Curis s-Wright Corporation, Wright Aeronautical Division v. N. LR B.,347 F.2d 61 (C.A. 3, 1965).Vertol Division, Boeing Company, 182 NLRB 421 (1970).6 See TheA. S. Abell Company, 230 NLRB 1112(1977).T See The Kroger Co., 163 NLRB 441,444, 445-446 (1967).s The Administrative Law Judge's reliance on General Aniline and FilmCorporation, supra, is misplaced. As the Board carefully pointed out in Gen-eral Aniline, the report in issue there was solely for the convenience ofsupervisors and concerned neither the rearrangement nor the elimination ofjobs. See also The Kroger Company, supra at 446, and Texaco, Inc., 170NLRB 142(1968).9 It was with regard to this observation that the Administrative LawJudge, citing the opinion of the reviewing court in The Kroger Co. v.N.L.R.B., supra at 457, concluded that Local 455's request for information"was based upon an alleged necessity which was more general and theoreti-cal than immediate and necessary." It is worth noting that the court inKroger, although declining to enforce the Board's order, did so not becausecourse of bargaining.10Indeed, a more restrictiveview of a union's right to information would oftenrequire it to play blindman's bluff with respect topotential grievances, a result repeatedly rejected bythis Board and the courts.a' Thus, in the words of thecourt in Curtiss-Wright, the absence of a specificgrievance currently under consideration between theparties "does not detract from the potential value of[the information requested] as pertinent data withwhich the Union should be supplied in order to assistit in its task of deciding whether to institute grievanceproceedings or use other policing tools under the ex-isting bargaining agreement and to guide the Unionin contract negotiations themselves." 347 F.2d at 70.Furthermore, the approach urged by the Adminis-trative Law Judge ignores the undoubted right of alabor organization to information necessary to theformulation of its bargaining positions in future neg-otiations.'2In the instant case it seems basic thatLocal 455 has a legitimate and continuing interestboth in the workload which employees are expectedto shoulder and in alterations in the workload whichwill affect the tenure of employees whom it repre-sents. Consequently, Local 455 is entitled to informa-tion concerning the factors which go into determin-ing what that workload should be. Absent such infor-mation, it is difficult to see how the Union can beexpected to fulfill its proper role in the full develop-ment of collective-bargaining negotiations which theAct is intended to achieve.13THE REMEDYHaving found that by the aforementioned conductRespondent has violated Section 8(aX5) and (1) ofthe Act, we shall order it to cease and desist fromengaging in such conduct in the future and to takecertain affirmative action designed to effectuate thepolicies of the Act.As we have found that Respondent refused to giveto the Union relevant information which it requested,we shall order that Respondent furnish the Unionit disagreed with the Board's conclusion that the requested information borea significant relationship to employee working conditions, but because onthe particular facts of the case it found that the request for information wasoverly broad and also because it found merit in the company's contentionthat disclosure of much of the information sought could produce competi-tive damage.io N.LR.B. v. Whitin Machine Works, 217 F.2d 593 (C.A. 4, 1954); Gen-eral Electric Corporation, 199 NLRB 286 (1972).n" N.LR.B. v. Acme Industrial Co., 385 U.S. 432, 438 (1967), citing withapproval The Fafnir Bearing Co. v. N.LR.B., 362 F2d 716, 721 (C.A. 2,1966).12 See A. S. Abell Company. supra.13 See Northwest Publications, Inc.. 211 NLRB 464 (1974). There theBoard noted, at 466, that all the possible ways in which information soughtby a labor organization may become important often "cannot be foreseen inadvance of negotiations."119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the information requested concerning the For-mula used to reroute its meter-reading routes.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Western Massachusetts Electric Company, Spring-field, Massachusetts, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Local 455,International Brotherhood of Electrical Workers,AFL-CIO, by refusing to furnish the said labor orga-nization with the information it requested concerningthe rerouting of meter-reading routes.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain collectively with Local455, International Brotherhood of Electrical Work-ers, AFL-CIO, by furnishing the said labor organiza-tion with the information requested pertaining to therevision of meter-reading routes.(b) Post at its Springfield, Massachusetts, place ofbusiness copies of the attached notice marked "Ap-pendix." 14 Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal 455, International Brotherhood of Electri-cal Workers, AFL-CIO, by failing and refusing tofurnish the said labor organization with informa-tion it has requested pertaining to the revision ofmeter-reading routes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to bargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection as guar-anteed by Section 7 of the Act, or to refrain fromany and all such activities.WE WILL, upon request, bargain collectivelywith Local 455, International Brotherhood ofElectrical Workers, AFL-CIO, by furnishing thesaid labor organization the information requestedpertaining to the revision of meter-reading routes.WESTERNMASSACHUSETTSELECTRIC COMPANYDECISIONMAX ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before me inSpringfield, Massachusetts, on June 15, 1977, upon a com-plaint filed by the General Counsel of the National LaborRelations Board and an answer filed in opposition theretoby Western Massachusetts Electric Company, herein calledthe Respondent.tThe sole issue raised by the pleadingsrelates to whether Respondent violated Section 8(a)(5) ofthe National Labor Relations Act, as amended, by certainconduct to be chronicled hereinafter. Briefs have been re-ceived from the General Counsel and Respondent whichhave been duly considered.Upon the entire record made in this proceeding, I herebymake the following:The complaint, which issued on March 31, 1977, is based on a chargefiled on February 15, 1977, and served on February 16, 1977, and an amend-ed charge filed and served on March 23, 1977.In the original charge, the Union alleged that Respondent violated Sec.8(aX5) of the Act by changing the route assignments and workloads of itsmeter readers, by refusing to supply the Union with necessary informationto carry out its bargaining responsibilities, and by refusing to bargain collec-tively concerning route assignments and workloads of its meter readers.However, in the amended charge, the Union altered its stance and simplyalleged that Respondent offended that section by refusing to supply theUnion with information necessary to carry out its bargaining functions.120 WESTERN MASSACHUSETTS ELECTRIC COMPANYFINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERRespondent, a Commonwealth of Massachusetts corpo-ration, maintains its principal office and place of businessin West Springfield, Massachusetts, where it, as a publicutility, is engaged in the production, sale, and distributionof electric power and related products. During the annualperiod material to this proceeding, it received at its WestSpringfield facility goods and materials valued in excess of$500,000 directly from points located outside the Common-wealth of Massachusetts and, during the same period, inthe course of its business operations as a public utility,derived gross revenues in excess of $250,000. The com-plaint alleges, the answer admits, and I find that Respon-dent is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 455, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(5) of the Act by refusing, on or about December 21,1976, to satisfy the Union's requests for certain informationreferred to as the Formula which was utilized by Respon-dent to reevaluate and reestablish its meter-reading routes.According to the General Counsel, this data was both nec-essary and relevant for the Union to administer effectivelythe applicable collective-bargaining agreement between theparties, and to represent properly the members of the bar-gaining unit. For its part, Respondent contends that itsrefusal to proffer the requested information was privilegedbecause the Union was not legally entitled to it.At the hearing, the parties stipulated to the facts govern-ing this proceeding and I find them to be as follows.Respondent is one of four wholly owned subsidiary oper-ating companies controlled by Northeast Utilities Compa-ny. For approximately 35 years, Respondent and theUnion have bargained collectively for a unit of productionand maintenance employees, including meter readers, whowork at three locations known as the Springfield, Franklin-Hampshire, and Berkshire areas. The collective-bargainingagreement in effect at all times material to this proceedingruns from July i, 1976, to July 1, 1978. By its terms, thislabor compact provides only for the payment of hourlywage rates. It contains no provision for piece rates, incen-tive wages, job performance standards, or even job descrip-tions. In section IV(4) thereof, the contract recites:The Union agrees, for itself and the Employees, not tohinder or interfere with the management of the Em-ployer in its several departments, including the assign-ment of work, the direction of working forces, the rightto hire, suspend or discharge for proper cause, to trans-fer Employees to work for which they are better suitedand to furlough Employees because of lack of work orfor other good and sufficient cause, but in the exerciseof these responsibilities in management the Employeragrees that it will not discriminate against any memberof the Union.The controversy which gives rise to this litigation beganin September 1974, when Respondent notified the Unionof the former's intention to return to the monthly readingof residential meters and thereafter to reroute the meter-reading routes. Prior to October 1974, certain meters wereread by Respondent's employees on a monthly basis andothers were scanned bimonthly. In practice, the bimonthlyreadings were made for residential users who did not utilizeelectric heat, while monthly readings were taken for allcommercial and industrial users and for residential custom-ers who used electric heat. This dual system resulted in theperpetuation of an inefficient method of reading metersinasmuch as two different meter readers might be dis-patched to service the area; i.e., one to read the residentialmeters and the other to monitor the commercial meters.Accordingly, Respondent's decision to alter its meter-read-ing operations was reached in order to improve its cashflow, to satisfy customer preferences, and to fulfill its obli-gation as a public utility to furnish energy to the public atthe lowest possible cost.Because Respondent was in the process of implementingan entirely new billing accounting system, it opted to addmore meter readers rather than to reroute the entire systemimmediately, and consequently increased the number ofmeter readers from approximately 35 to 50. This new pro-cedure produced the result whereby all accounts were readmonthly, but the inefficient meter-reading methods werecontinued with the understanding by Respondent and theUnion that the system would be rerouted as soon as thebilling procedures were implemented. To staff the enlargedmeter-reading complement, some employees were permit-ted to bid on the posted vacancies, some were transferredfrom within the Company, others were temporarily as-signed from within the Company, and still others werehired from outside sources on a temporary basis. In thelatter instance, Respondent pointedly informed the Unionthat some of these jobs were temporary in nature and that,once the rerouting was accomplished, the temporary em-ployees would no longer be needed.Armed with the intelligence that Respondent intended toresume monthly readings of residential meters with theresultant rerouting of routes, Union Business Manager-Fi-nancial Secretary Edward W. Collins, Jr., wrote to Respon-dent's manager of personnel, Donald E. Riga, on Septem-ber 5, 1974, stating that:In regard to our conversation the other day, whereinyou outlined the Company's intention to return tomonthly reading of residential meters and the resultingrerouting of meter-reading routes, it is the Union's de-sire that the Business Manager or my designated repre-sentative be present at the rerouting of each such route.It is our position that such rerouting is in the form ofa time-and-motion study and as such, effects wages,hours, and conditions of employment and is clearly abargaining matter.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn January 1976, Northeast Utilities Company, Respon-dent's parent, conducted a study with a view toward devel-oping another prescheduling system for meter-reading su-pervisors. The underlying idea of the system was that, byproperly scheduling and coordinating the routes, some ofwhich were fragmented and/or improperly sequenced, themeter reading would be accomplished more efficiently.When the Union failed to receive a reply to its September 5letter, Collins sent another letter to Riga on February 10,1976, which recited:Attached is a copy of our letter to you dated Septem-ber 5, 1974, requesting Union representation at the re-routing of meter reading routes.It is my understanding that rerouting is now immi-nent and I would like to renew my request at this time.Riga responded to Collins' communication on February19, 1976, as follows:This is in reply to your letter to me dated February10, 1976. It is the position of the Company that therouting of meter-reading routes is a management func-tion which falls within the assignment of work and di-rection of working force provisions outlined in SectionIV(4) of our agreement with the Union. It has neverbeen the Company's practice to have a Union represen-tative present when routes are being determined, andthe Company does not plan to change its procedures inconnection with the anticipated rerouting of meter-reading routes.I will, of course, be pleased to discuss with you anyspecific questions you may have concerning anychanged routes.In late summer of 1976, Respondent commenced to re-route the system. On November 17, 1976, Collins again dis-patched a letter to Riga which read:On Wednesday, Nov. 10, 1976, the Company imple-mented revised meter-reading routes in its Easthamp-ton Area. The Union had previously requested the op-portunity to negotiate with the Company on the pro-duction standard to be used in the rerouting. The Com-pany, however, has apparently chosen to unilaterallyestablish the production standard for Meter Readers.It appears that the rerouting has resulted in unusual-ly long meter-reading routes.In order for the Union to determine whether or notthe production standard is reasonable and based onnormal conditions and an approved method of readingby a regular meter reader, it will be necessary for us tohave a copy of the standard. This should include theformula used to determine the number of meter read-ings assigned to a given route and the method used toarrive at the formula.This information will be necessary in order for us toproperly represent our members in this matter, espe-cially in view of the fact that the Company has in-formed us on several occasions that once the reroutingis completed, some layoffs of Union members may re-sult.Please forward the herein requested information assoon as possible.Riga answered Collins' letter on December 21, 1976, byrepeating that:This letter is in reply to your letter to me dated No-vember 17, 1976. It is the position of the Company thatin accordance with Section IV(4) of its Agreement withthe Union, it has established certain meter readingroutes and the Company is not obligated to negotiatewith the Union concerning assignment of work anddirection of the working forces. As I indicated to you inmy letter dated February [19], 1976, it has been longCompany practice to reroute meter reading routes fromtime to time, and the Union has never been involved indetermining methods used in arriving at proper assign-ments.By letter of December 27, 1976, Collins rejoined:In response to your letter of December 21, 1976, it isthe position of the Union that Sec. IV(4) of the Agree-ment has no relevance to the issue at hand. The Unionis not questioning the Company's right to assign work(i.e., to assign a particular meter reading route to aparticular meter reader on any given day) or to directthe working forces (to exercise normal supervisory re-sponsibility associated with the day-to-day operation ofthe Company's business). However, Section IV(4) ofthe Agreement does not relieve the Company of its dutyto bargain with the Union over changes in wages,hours, working conditions and other terms and condi-tions of employment.In September 1974 when the Company first in-formed the Union that it intended to reroute the meterreading routes at some time in the future, we believed itwould be done by local supervisors actually walking theroute. We stated at that time that we believed theUnion had a right to be involved in the rerouting whenit was done.On November 10, 1976, we were informed that re-routed routes were assigned to two meter readers inEasthampton. The Company subsequently informed usthat the routes had not been physically rerouted by thelocal supervisor, but had been done in accordance witha 'formula devised by Northeast Utilities.' On Novem-ber 17, 1976, by letter to you, I requested a copy of theformula. The Company, on December 17, 1976, refusedto supply it.We have been informed on several occasions sinceSept. 1974 that once all of the rerouted routes wereimplemented, there would, in all probability, be layoffsof some of our members.In our opinion, the 'formula devised by NortheastUtilities' is a production standard arbitrarily devisedand unilaterally implemented by the Company.The Company's refusal to supply us with a copy ofthe formula and to negotiate with us on the matter ofincreasing the length of the routes and the resultanteffects (including possible layoffs) on the employees,constitutes, in our opinion, a blatant refusal to bargain.122 WESTERN MASSACHUSETTS ELECTRIC COMPANY1, hereby, renew my request for a copy of the formu-la. I further request that once we have been providedwith the formula, the Company meet with the represen-tative of the Union to bargain over the implementationof this or a modified version of the formula and theresultant impact on our members.The final correspondence in this written dialogue was aletter from Riga to Collins dated February 1, 1977, inwhich the former wrote that:We have read your letter of December 27, 1976, withinterest. Your request for the so-called 'formula' andyour additional request for bargaining on this matterhas been given careful consideration.Again, I would like to restate the Company positionthat it has for many years established and changedmeter routes from time to time, and it feels that thisfalls within the assignment and direction of the workforce as outlined in Section IV(4) of the Agreement.We decline the requests outlined in your letter ofDecember 27, 1976.Rounding out the chronology, the parties stipulated andI find that, during the past 35 years, Respondent utilizedseveral methods of arriving at the establishment of routeswhich it considered as representing a fair day's work.2When conditions on a route changed sufficiently to war-rant rerouting, the supervisors would be totally responsiblefor the change. Thus, a supervisor would put together aseries of accounts which represented a full day's work. Thisseries would be based on a supervisor's familiarity with theroute and, in part, on suggestions made by the meter readerwho was assigned to the route. The supervisor would theneither make a field survey to determine whether or not itwas too long or too short, or would designate an experi-enced meter reader to perform that task. Finally, Respon-dent contemplated that meter readers would spend theirentire working time reading meters. As yet, no meter readerhas been disciplined by Respondent for failure to completehis assigned route due to the additional meters which wereadded to a route pursuant to the formula, nor has a meterreader been rewarded for completing his rounds earlierthan expected. At present, the formula has been used onlyas a starting point in laying out the initial routes. More-over, Respondent has never sought to justify a positiontaken during any grievance by relying on the formula.To be sure, it is now established law that an employerhas a general obligation under Section 8(aX5) of the statuteto provide information needed by the employees' bargain-ing representative for the proper performance of its agencyfunctions, including the provision of data in support itsclaims made at the bargaining table.3It is also settled thatan employer is required by the Act to afford a bargainingagent with information to enable it properly to perform itsduties as such representative during the administration ofany collective-bargaining agreement.4However, in eachcase, "The inquiry must always be whether or not under2 Indeed, as early as 1955, Respondent retained the Remington RandCorporation to implement a system of prescheduling routes which Rand haddeveloped. So far as this record stands, the Union neither requested norobtained the data on which this system was based.the circumstances of the particular case the statutory obli-gation to bargain in good faith has been met."sIn the instant proceeding, the parties had for a number ofyears consistently agreed by contract that the Union wouldnot impede or interfere with the Respondent's operation ofits several departments, which specifically included suchmatters as the assignment of work to employees, the direc-tion of the working forces, the right to hire, suspend, ordischarge employees for proper cause, to transfer personnelto work for which they were better suited, and to furloughemployees because of lack of work or for other good andsufficient cause. The current agreement between Respon-dent and the Union embodies this proscription in sectionIV(4), and, thus, explicitly leaves to management's solejudgment and prerogative the right to assign work and todirect its working force so long as it does not discriminateagainst union members. As a public utility, Respondentlabors under an obligation to operate its business in anefficient manner. In the past, Respondent had relied exclu-sively on its supervisors to gauge whether a route was eithertoo long or too short and, when the supervisors reached adetermination that a particular route had changed suffi-ciently to warrant a rerouting, they would uniformly effec-tuate the change without prior consultation with or inter-ference from the Union. In January 1976, Respondent'scorporate parent, Northeast Utilities Company, prepared aset of guidelines referred to as the formula which was de-signed to assist the supervisors in scheduling the reading ofmeters and to serve as a springboard to determine propermeter reading scheduling. In essence, the formula simplyinvolved the use of a management tool to reduce theamount of time required by the supervisors to arrive atscheduling initial routes.Contrary to the claims of the Union and the GeneralCounsel, Respondent's production of the information con-tained in the formula was not necessary for the Union toassess effectively the merits of potential grievances of meterreaders protesting that their routes were too long, or to dealeffectively with any anticipated reduction in force, nor wasthe formula analogous to a timestudy. With regard to thefirst claim, the test for determining whether a route was toolong rests upon a consideration as to whether meter readerswere able to finish their assigned routes within an allotedtime. Under the formula, the methods utilized in determin-ing the routes would be relevant only when and if Respon-dent relied on that methodology as justification for its posi-tion that the routes were not indeed excessive. However,the parties stipulated that, as late as the date of the hearingin this proceeding, no employee had ever been disciplinedfor his failure to complete a route which he contended wastoo long, no employee had ever been rewarded for exceed-ing the formula standards, no grievances have ever beenfiled against Respondent by the meter readers claiming anydetrimental change in their wages, hours, or other termsand conditions of employment, and no position had everbeen taken by Respondent to justify a position assumedduring any grievance in reliance on the formula.E.g., N. LR.B. v. Truitt Mfg. Co., 351 U.S. 149(1956).4 E.g., N.LR.B. v. Acme Industrial Co., 385 U.S. 432 (1967)5 See N.L.R.B. v. Truitt Manufacturing Co., supra at 153 154.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegarding the second claim, it is undisputed that, inSeptember 1974, when Respondent first informed theUnion of its intention to conduct monthly readings of resi-dent meters and thereafter to reroute the meter-readingroutes, Respondent amply notified the Union that the for-mer contemplated the hiring of between 35 and 50 moremeter readers on a temporary basis and that, once rerout-ing was accomplished, the temporary employees would beterminated. On the state of this record, Respondent hadnot, at the time of the hearing, reduced its work force eitherby separating these newly hired meter readers, or by fur-loughing, or discharging the regular personnel. Moreover,even assuming that a reduction in staff had occurred pursu-ant to the utilization of the formula, the rerouting wouldhave occasioned the same result which obtained under pastpractice where adverse reports by experienced meter read-ers dictated a reduction in nonproductive time. Finally,Respondent's production of information relating to the for-mula is not commanded by the decisions of the Courts orthe Board dealing with the issue of timestudies, for thosecases have relevance only to situations where timestudyreports bear on wage rates.6From even a casual study ofthe parties' stipulation, it seems abundantly clear that wagerates were not affected by the rerouting guidelines. Fur-thermore, it is undisputed and I find that the current laboragreement between the parties contains no provision forpiece rates, incentive wages, job performance standards, oreven job descriptions.In General Aniline and Film Corporation, supra, a casestrikingly similar to the instant one, the Board held that anemployer was not required to give to the incumbent Unionreports made by an outside agency which were intendedexclusively for establishing a more efficient managerialscheduling system where the collective-bargaining agree-ment provided only for hourly wage rates, had no piecerates or incentive wage systems, and contained no job per-formance standards or job descriptions. In that case, theemployer had retained an independent organization namedProudfoot which specialized in scheduling to survey opera-tions in certain areas of the employer's control departmentin order to devise a prescheduling system of performingwork. When the company instituted Proudfoot's recom-mendations, it was able to eliminate a significant numberof jobs by decreasing the nonproductive time of employees.The employer, upon request, refused to comply with theunion's demand for the data contained in the Proudfootreport, whereupon the union claimed that it felt that thereport had resulted in speedups and job elimination, thatthe reports might affect complaints and grievances receivedfrom employees, and that the withholding of the reportedinformation evidenced bad-faith bargaining on the part ofthe employer in violation of Section 8(aX5) of the Act. Indisposing of these claims, the Board stated:6 E.g., N L.R.B. v. Otis Elevator Co.. 208 F.2d 176 (C.A. 2, 1953); J. 1.Case Company v. N.L.R.B., 243 F.2d 149 (C.A. 7, 1958). And see GeneralAniline and Film Corporation, 124 NLRB 1217, 1218 (1959), where the Boardcommented that "[the prescheduling system of performing work has] noAn employer is not required to furnish a union with allinformation which the union conceives might be help-ful in collective bargaining or in the processing of griev-ances.... The [Proudfoot report has] no bearing onwage rates. In this respect [it differs] from the time-study reports which the Board has required employersto furnish a union. [Footnote omitted.] The weight ofthe testimony is that ... the Proudfoot report recom-mended a system for the more effective managerialscheduling of work. It is true that the Proudfoot reportcontains rough standard times for the performance ofcertain tasks, but the evidence is uncontradicted thatthese standards were solely for the convenience of su-pervisors in scheduling work. They were never commu-nicated to employees and no employee was ever toldthat he had to accomplish work in accordance with thisor any other standard. No employee was ever rewardedfor exceeding or punished for not meeting the stan-dards in the Proudfoot report. These standards cannottherefore properly be considered terms or conditions ofemployment. Moreover, the Proudfoot report containsneither manning tables nor proposals for the elimina-tion of jobs. Finally, there is absolutely no evidencethat at any time during contract negotiations or duringthe processing of grievances, the Respondent sought tojustify a position by appealing to the [Proudfoot re-port]. In view of the above, we are not convinced thatthe [Proudfoot report was] relevant and necessary toenable the Union intelligently and efficaciously to bar-gain collectively with 'respect to wages, hours, and oth-er terms and conditions of employment.' We find thatthe General Counsel has not established by a prepon-derance of evidence that under all the circumstances ofthis case the Respondent failed to fulfill its obligationto bargain in good faith with the Union by refusing tofurnish to the latter copies of the [Proudfoot report].Accordingly, we shall dismiss the complaint.7In sum, I find that the Union in this proceeding hasfailed to demonstrate evidentially that the guidelines con-tained in the formula were either relevant or necessary forit to administer effectively the terms of the existing contractbetween the parties, or to represent properly its members inthe bargaining unit. In my opinion, the Union's demandthat Respondent provide it with the guidelines for resched-uling routes was based on an alleged necessity which wasmore general and theoretical than immediate and practi-cal.8Accordingly, I conclude that Respondent did not vio-late Section 8(aX5) of the Act by refusing to comply withthe Union's request for the data contained in the formula. Ishall therefore dismiss the complaint in its entirety.[Recommended Order for dismissal omitted from publi-cation.]bearing on wage rates. In this respect they differ from the time-study reportswhich the Board has required employers to furnish a union."Id. at 1219-20.s See The Kroger Co. v. N. LR.B., 399 F.2d 455, 457 (C.A. 6, 1968).124